Title: To Benjamin Franklin from Nicolas Desmarest, 6 January 1782
From: Desmarest, Nicolas
To: Franklin, Benjamin


Although this is the only letter that survives between Franklin and his fellow academician Nicolas Desmarest, the two men must have spent hours discussing a topic of mutual fascination: the technology of papermaking. Franklin attended a meeting of the Academy of Sciences on December 19, 1781, at which writing paper manufactured at the newly-renovated Montgolfier paper mills at Vidalon, in Annonay, was evaluated by commissioners Tillet and Lalande. The report was overwhelmingly positive, and the man responsible for the innovations was praised. That man was Desmarest.
Desmarest began studying the papermaking trade in 1763 when, as an inspector of manufactures in Limoges, he was asked to evaluate a number of mills. As a result of these investigations, he requested permission to visit the mills in Holland that were producing paper generally considered superior to the French. Desmarest conducted this tour in 1768 and learned two important things. First, the Dutch system of shredding clean rags by “Holland cylinders,” or “hollanders,” produced finer pulp than the French method of putrifying rags and then crushing them with gigantic mechanical pestles. Second, the Dutch method of échange, by which the wet sheets were pressed multiple times, after having been rearranged at random each time, accounted for the paper’s smoother, hard finish.
Once elected to the Academy, Desmarest made two reports on papermaking (1771 and 1774). The second of these, published in 1778, called for a complete reorganization of the French industry and proposed that a model manufactory be established that could implement new technologies and systems, and serve as a center for general inspection and experimentation. In 1779, he visited the four mills in Annonay (two of which were owned by the Montgolfier family, and two by their rivals, the Johannots) and convinced Etienne Montgolfier to transform one of his mills into a model manufactory. The Flemish emigré Ecrevisse agreed to serve as foreman, to train the workers and oversee construction. Desmarest wrote a proposal to the states of Languedoc promising that the mill would be fully operational within eighteen months if the states would lend financial support. The states approved his plan in January, 1780.
By the end of 1781, the renovated Montgolfier mill, using holland cylinders and the échange method, had produced enough paper for the Academy of Sciences to commission an evaluation. Their report, as mentioned above, was read at the December meeting. The paper was judged to be superior to anything heretofore produced in France: its composition was more even, its finish smoother, and its white color pleasing. The Montgolfiers, the commissioners concluded, had produced a paper that could rival anything manufactured in Holland, and M. Desmarest was to be particularly commended for his zeal.
Franklin was eager to purchase a supply of the new paper. Even before receiving this answer from Desmarest, explaining the difficulties in finding stock from Parisian stationers, he had written to the Montgolfier mill directly. That letter is missing, but their answer is below, [before January 28].
 
Monsieur
ce 6. Janvier 1782
Quelques recherches que jaie faites il ne m’a pas Ete possible de trouver le papier d’annonay chez aucun de nos papetiers. Je Scais cependant qu’il En a Ete fait des Envois considerables ici: mais je Soupconne que dans ces premiers moments Comme ils peuvent vendre ce papier Sous Le nom de papier de Hollande et au meme prix Ils nont pas juge a propos de me faire connoitre quils avoient recu de ce papier. Je me propose d’aller a la Source des Envois pour Satisfaire a vos desirs Et remplir toutes vos vues a ce Sujet: on ma meme promis de men adresser directement une certaine quantité de Rames dont je pourrai disposer Et jaurai le Soin de vous en instruire.
Jay Lhonneur detre avec Respect monsieur votre tres humble et tres obeissant Serviteur
Desmarest
  
Addressed: a Monsieur / Monsieur franklin ministre / Plenipotentiaire des Etats unis / d’amerique / a Passy.
Notation: Demarest 6. Jan. 1782.
